IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 ALICE ALBERSTADT,                               : No. 60 WM 2020
                                                 :
                     Respondent                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 WILLIAM J. ALBERSTADT,                          :
                                                 :
                     Petitioner                  :


                                         ORDER



PER CURIAM

      AND NOW, this 31st day of July, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days from this order

in which to submit his Petition for Allowance of Appeal.